March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          IRENE MIRELES, Appellant

NO. 14-13-00192-CV                          V.

       DOW CORNING CORPORATION, DOW CORNING WRIGHT
  CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT WILKINSON
   MD, 21 INTERNATIONAL HOLDINS FKA KNOLL INTERNATIONAL,
MILTON ROWLEY MD, WESLEY WASHBURN MD, PRESTON CHANDLER
 MD, WILSHIRE FOAM PRODUCTS INC., ERNEST CRONIN MD, JAMES
PETERSON MD, FRANK J. GEROW MD, THOMAS CRONIN MD, GENERAL
   ELECTRIC COMPANY, AND DOW CHEMICAL COMPANY, Appellees
                ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Irene Mireles.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.